In a condemnation proceeding, the County of Nassau appeals from so much of an order of the Supreme Court, Nassau County, entered June 9, 1964 upon reargument, as adhered to the court’s original decision and again denied the county’s motion to vacate two prior vesting orders of said court, entered, respectively September 28, 1961 and December 27, 1961. Order, insofar as appealed from, affirmed on the opinions of the court below, with costs to the respondents filing separate briefs. Beldock, P. J., Ughetta, Christ, Rabin and Benjamin, JJ., concur.